Exhibit 99.1 RESCARE SECOND QUARTER 2014 RESULTS Second Quarter 2014 Financial Results Revenues for the second quarter of 2014 were $431.4 million, which was an 8.9% increase over prior year period revenues of $396.2 million.The increase in revenue is primarily due to acquisitions in our Residential and HomeCare segments since the second quarter of 2013 and organic growth in all segments except Education and Training. Net income was $6.3 million for the second quarter of 2014, compared with $10.2 million in the same period of 2014.The decrease is primarily attributable to a pre-tax charge of $7.6 million ($4.2 million after-tax) for incentive compensation for stock option holders equivalent to dividends paid per share recorded in the second quarter of 2014.Adjusted EBITDA for the second quarter of 2014 was $37.0 million versus $33.2 million in the prior year quarter. RES-CARE, INC. Unaudited Financial Highlights (In thousands) Three Months Ended June 30, Six Months Ended June 30, Income Statement Data: Revenues $ Cost of services Gross profit Operating expenses: Operational general and administrative Corporate general and administrative Total operating expenses Operating income Interest expense, net Loss on extinguishment of debt — — Income before income taxes Income tax expense Net income Net loss – noncontrolling interest — ) — ) Net income – Res-Care, Inc. $ Other comprehensive income: Foreign currency translation adjustments ) ) ) Comprehensive income attributable to Res-Care, Inc. $ Total comprehensive income $ -MORE- Page 2 RES-CARE, INC. Unaudited Financial Highlights (continued) (In thousands) Three Months Ended June 30, Six Months Ended June 30, Net income to EBITDA and Adjusted EBITDA: Net income $ Add: Interest, net Loss on extinguishment of debt — — Depreciation and amortization Income tax expense EBITDA (1) Add: Share-based compensation Incentive compensation – options — — Adjusted EBITDA (1) $ June 30, December 31, Balance Sheet Data: ASSETS Cash and cash equivalents $ $ Accounts receivable, net Other current assets Total current assets Property and equipment, net (2) Goodwill Other intangible assets, net Other assets $ $ LIABILITIES AND SHAREHOLDER’S EQUITY Current liabilities $ $ Other long-term liabilities Long-term debt Shareholder’s equity $ $ EBITDA is defined as net income before depreciation and amortization, net interest expense, loss on extinguishment of debt and income taxes.Adjusted EBITDA is defined as EBITDA before share-based compensation.EBITDA and Adjusted EBITDA should not be considered as measures of financial performance under accounting principles generally accepted in the United States of America.The items excluded from EBITDA and Adjusted EBITDA are significant components in understanding and assessing financial performance.Management routinely calculates and presents EBITDA and Adjusted EBITDA because it believes that EBITDA and Adjusted EBITDA are useful to investors and are used as analytical indicators within the industry to evaluate performance, measure leverage capacity and debt service ability, and to estimate current or prospective enterprise value.EBITDA is also used in measurements under certain covenants contained in the Company’s credit agreement and incentive compensation plan. -MORE- Page 3 RES-CARE, INC. Unaudited Financial Highlights (continued) (In thousands) Three Months Ended June 30, Six Months Ended June 30, Cash Flow Data: Net income $ Adjustments to reconcile net income to cash provided by (used in) operating activities: Depreciation and amortization Amortization of deferred debt issuance costs Share-based compensation Deferred income taxes, net ) ) Provision for losses on accounts receivable Loss on extinguishment of debt — — Loss on sale of assets 58 (2 ) 96 Changes in operating assets and liabilities ) Cash provided by operating activities Cash flows from investing activities: Proceeds from sale of assets Purchases of property and equipment ) Acquisitions of businesses, net of cash acquired ) Cash used in investing activities ) Cash flows from financing activities: Debt borrowing (repayments), net ) ) Dividends paid ) — ) — Debt issuance costs ) 6 ) (2 ) Cash used in financing activities ) Effect of exchange rate on cash and cash equivalents ) ) Increase in cash and cash equivalents $ -MORE- Page 4 RES-CARE, INC. Unaudited Financial Highlights (continued) (Dollars in thousands) Three Months Ended June 30, Six Months Ended June 30, Segment Data: Revenues: Residential Services $ ResCare HomeCare Education & Training Services Workforce Services Pharmacy Services Consolidated $ Operating Income (1): Residential Services $ ResCare HomeCare Education & Training Services Workforce Services Pharmacy Services Corporate ) Consolidated $ Operating Margin (1): Residential Services % ResCare HomeCare % Education & Training Services % Workforce Services % Pharmacy Services % Corporate %) %) %) %) Consolidated % Other (expense) income, which is included with corporate general and administrative expenses per the Income Statement Data on page 1, has been allocated for purposes of segment reporting. -END-
